DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaegler et al. (“Incorporation of Local Dependent Reliability Information Into the Prior Image Constrained Compressed Sensing (PICCS) Reconstruction Algorithm”).
Regarding claim 1, Vaegler et al. discloses a system, comprising: 
at least one storage device including a set of instructions (implied that there is software that runs the detection algorithms); and 
at least one processor configured to communicate with the at least one storage device (processor of the computing system), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: 
obtaining scanning data (“The SART algorithm first reconstructed the current CBCT projections” at section 2.5, line 5) and at least one prior image of a subject (“The prior images were then matched with the pre-reconstructed images.” at section 2.5, line 6); 
determining a restriction factor for each of the at least one prior image based on the scanning data (“In order to detect major variations automatically we devel-oped a difference detection algorithm. Major differences were located by use of the back projection of the difference between bdata (measured projections) and bprior (forward projection of the prior image)” at section 2.2, paragraph 3, line 1), the restriction factor of the each prior image relating to a motion of the subject corresponding to the scanning data (“In order to apply the pPICCS algorithm the prior images have to be decomposed into areas providing reliable infor-mation and into regions that are unreliable due to motion or change in structure.” at section 2.2, line 1); 
determining an objective function based on the restriction factor (“The SART update was repeated by NSART iterations, the minimization of the TV objective function by NGradient iter-ations.” at section 2.3, last paragraph, line 1); and 
reconstructing, using the objective function, a target image of the subject based on the scanning data and the at least one prior image (“As a stopping criterion we used a fixed number of overall repeti-tions k ensuring images to converge” at section 2.3, last paragraph, line 6; as shown in Figure 1, the result of the algorithm is a Final Image).
Regarding claim 3, Vaegler et al. discloses a system wherein the determining a restriction factor for each of the at least one prior image based on the scanning data includes: 
generating a primary image of the subject based on the scanning data (“In this work we defined the reliability map by manually outlining the stationary and variable regions as well as by a difference detection algorithm” at section 2.2, paragraph 2, line 1); 
determining a mask matrix based on the primary image (“Finally, the weighting matrix W was created by applying a binary transformation to the reliability map” at section 2.2., last paragraph, line 1); and 
determining the restriction factor for the each of the at least one prior image based on the mask matrix (“The ele-ments that denoted the stationary areas were set to 1 whereas the elements that denoted the variable areas were set to 0” at section 2.2, last paragraph, line 3).
Regarding claim 7, Vaegler et al. discloses a system wherein the restriction factor for one of the at least one prior image includes a plurality of restriction elements, each of the plurality of restriction elements corresponding to at least one pixel or voxel of the prior image (“Thus, each element ωii corresponds to a voxel of the prior image” at section 2.2, last paragraph, line 2).
Regarding claim 13, Vaegler et al. discloses a method implemented on a computing device having a processor (processor of the computing system) and a computer-readable storage device (implied that there is software that runs the detection algorithms), the method comprising: 
obtaining scanning data (“The SART algorithm first reconstructed the current CBCT projections” at section 2.5, line 5) and at least one prior image of a subject (“The prior images were then matched with the pre-reconstructed images.” at section 2.5, line 6); 
determining a restriction factor for each of the at least one prior image based on the scanning data (“In order to detect major variations automatically we devel-oped a difference detection algorithm. Major differences were located by use of the back projection of the difference between bdata (measured projections) and bprior (forward projection of the prior image)” at section 2.2, paragraph 3, line 1), the restriction factor of the each prior image relating to a motion of the subject corresponding to the scanning data (“In order to apply the pPICCS algorithm the prior images have to be decomposed into areas providing reliable infor-mation and into regions that are unreliable due to motion or change in structure.” at section 2.2, line 1); 
determining an objective function based on the restriction factor (“The SART update was repeated by NSART iterations, the minimization of the TV objective function by NGradient iter-ations.” at section 2.3, last paragraph, line 1); and 
reconstructing, using the objective function, a target image of the subject based on the scanning data and the at least one prior image (“As a stopping criterion we used a fixed number of overall repeti-tions k ensuring images to converge” at section 2.3, last paragraph, line 6; as shown in Figure 1, the result of the algorithm is a Final Image).
Regarding claim 15, Vaegler et al. discloses a method wherein the determining a restriction factor for each of the at least one prior image based on the scanning data includes: 
generating a primary image of the subject based on the scanning data (“In this work we defined the reliability map by manually outlining the stationary and variable regions as well as by a difference detection algorithm” at section 2.2, paragraph 2, line 1); 
determining a mask matrix based on the primary image (“Finally, the weighting matrix W was created by applying a binary transformation to the reliability map” at section 2.2., last paragraph, line 1); and 
determining the restriction factor for the each of the at least one prior image based on the mask matrix (“The ele-ments that denoted the stationary areas were set to 1 whereas the elements that denoted the variable areas were set to 0” at section 2.2, last paragraph, line 3).
Regarding claim 20, Vaegler et al. discloses a non-transitory computer-readable storage medium including instructions that (implied that there is software that runs the detection algorithms), when accessed by at least one processor of a method (processor of the computing system), cause the system to perform a method, the method comprising: 
obtaining scanning data (“The SART algorithm first reconstructed the current CBCT projections” at section 2.5, line 5) and at least one prior image of a subject (“The prior images were then matched with the pre-reconstructed images.” at section 2.5, line 6); 
determining a restriction factor for each of the at least one prior image based on the scanning data (“In order to detect major variations automatically we devel-oped a difference detection algorithm. Major differences were located by use of the back projection of the difference between bdata (measured projections) and bprior (forward projection of the prior image)” at section 2.2, paragraph 3, line 1), the restriction factor of the each prior image relating to a motion of the subject corresponding to the scanning data (“In order to apply the pPICCS algorithm the prior images have to be decomposed into areas providing reliable infor-mation and into regions that are unreliable due to motion or change in structure.” at section 2.2, line 1); 
determining an objective function based on the restriction factor (“The SART update was repeated by NSART iterations, the minimization of the TV objective function by NGradient iter-ations.” at section 2.3, last paragraph, line 1); and 
reconstructing, using the objective function, a target image of the subject based on the scanning data and the at least one prior image (“As a stopping criterion we used a fixed number of overall repeti-tions k ensuring images to converge” at section 2.3, last paragraph, line 6; as shown in Figure 1, the result of the algorithm is a Final Image).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 /are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vaegler et al. and Tang et al. (“Temporal resolution improvement in cardiac CT using PICCS (TRI-PICCS): Performance studies”).
Regarding claim 2, Vaegler et al. discloses a system wherein 
each of the at least one prior image is acquired from one first scanning angle range of a computed tomography scanner (the prior images are acquired for a given scanning angle range), 
the scanning data is acquired from a second scanning angle range of the CT scanner (“The SART algorithm first reconstructed the current CBCT projections” at section 2.5, line 5; the images are acquired for a given scanning angle range).
Vaegler et al. does not explicitly disclose that at least one of the at least one first scanning angle range exceeds the second scanning angle range.
Tang et al. teaches a system in the same field of endeavor of PICCS reconstruction, wherein
each of the at least one prior image is acquired from one first scanning angle range of a computed tomography scanner (“The prior image will be reconstructed with a short-scan angular range (~600–700 view angles)” at page 4380, left column, first full paragraph, line 3), 
the scanning data is acquired from a second scanning angle range of the CT scanner (“the half subset of the data used in the TRIPICCS algorithm for temporal enhancement is composed of (~300–350 view angles)” at page 4380, left column, first full paragraph, line 5, and
at least one of the at least one first scanning angle range exceeds the second scanning angle range (as demonstrated in Figure 4, the prior image is constructed from the full short scan range while the other projections are constructed from half of the short scan range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning ranges as taught by Tang et al. for reconstructing the prior and current images of Vaegler et al. to improve temporal resolution of the final reconstruction (see Tang et al. at page 4380, right column, last paragraph).
Regarding claim 14, Vaegler et al. discloses a method wherein 
each of the at least one prior image is acquired from one first scanning angle range of a computed tomography scanner (the prior images are acquired for a given scanning angle range), 
the scanning data is acquired from a second scanning angle range of the CT scanner (“The SART algorithm first reconstructed the current CBCT projections” at section 2.5, line 5; the images are acquired for a given scanning angle range).
Vaegler et al. does not explicitly disclose that at least one of the at least one first scanning angle range exceeds the second scanning angle range.
Tang et al. teaches a method in the same field of endeavor of PICCS reconstruction, wherein
each of the at least one prior image is acquired from one first scanning angle range of a computed tomography scanner (“The prior image will be reconstructed with a short-scan angular range (~600–700 view angles)” at page 4380, left column, first full paragraph, line 3), 
the scanning data is acquired from a second scanning angle range of the CT scanner (“the half subset of the data used in the TRIPICCS algorithm for temporal enhancement is composed of (~300–350 view angles)” at page 4380, left column, first full paragraph, line 5, and
at least one of the at least one first scanning angle range exceeds the second scanning angle range (as demonstrated in Figure 4, the prior image is constructed from the full short scan range while the other projections are constructed from half of the short scan range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning ranges as taught by Tang et al. for reconstructing the prior and current images of Vaegler et al. to improve temporal resolution of the final reconstruction (see Tang et al. at page 4380, right column, last paragraph).

Claim(s) 8-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vaegler et al. and Lauzier et al. (“Time-resolved cardiac interventional cone-beam CT reconstruction from fully truncated projections using the prior image constrained compressed sensing (PICCS) algorithm”).
Regarding claim 8, Vaegler et al. discloses a system wherein the determining a restriction factor for each of the at least one prior image based on the scanning data includes: 
determining motion characteristics of the subject based on the first scanning data (“In order to detect major variations automatically we devel-oped a difference detection algorithm. Major differences were located by use of the back projection of the difference between bdata (measured projections) and bprior (forward projection of the prior image)” at section 2.2, paragraph 3, line 1);
determining the restriction factor for the each of the at least one prior image based on the motion characteristics of the subject (“In order to apply the pPICCS algorithm the prior images have to be decomposed into areas providing reliable infor-mation and into regions that are unreliable due to motion or change in structure.” at section 2.2, line 1).
Vaegler et al. does not explicitly disclose obtaining second scanning data of the subject and determining motion characteristics of the subject based on the first scanning data and the second scanning data.
Lauzier et al. teaches a system in the same field of endeavor of PICCS reconstruction, comprising
obtaining second scanning data of the subject (as seen in Figure 1, Phase 2 is a second scanning data set of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the motion estimation of Vaegler et al. on individually gated subsets as taught by Lauzier et al. to allow lessen motion artifacts due to cardiac motion (see Lauzier et al. at section 1, paragraph 1).
Regarding claim 9, Lauzier et al. discloses a system wherein the scanning data corresponds to a first motion phase of the motion of the subject (in Figure 1, Phase 1 is a first motion phase of the heart), the second scanning data corresponds to a second motion phase of the motion of the subject (in Figure 1, Phase 2 is a different motion phase of the heart), and the first motion phase and the second motion phase are different (as shown in Figure 1, each phase corresponds to a different motion phase within one cycle of the heart).
Regarding claim 10, Lauzier et al. discloses a system wherein the first motion phase and the second motion phase are consecutive to each other (in Figure 1, Phase 2 is consecutive to Phase 1).
Regarding claim 11, the Vaegler et al. and Lauzier et al. combination discloses the elements of claim 8 as described above.
The Vaegler et al. and Lauzier et al. combination does not explicitly disclose that the motion characteristics of the subject is represented by a motion vector field of the subject.
However, it is well-known in the art to utilize a motion vector field to represent the motion of a subject in an image (see, for example Hahn et al. at section 2.A.5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a motion vector field as a graphical way to demonstrate the motion characteristics of the object.
Regarding claim 18, Vaegler et al. discloses a method wherein the determining a restriction factor for each of the at least one prior image based on the scanning data includes: 
determining motion characteristics of the subject based on the first scanning data (“In order to detect major variations automatically we devel-oped a difference detection algorithm. Major differences were located by use of the back projection of the difference between bdata (measured projections) and bprior (forward projection of the prior image)” at section 2.2, paragraph 3, line 1);
determining the restriction factor for the each of the at least one prior image based on the motion characteristics of the subject (“In order to apply the pPICCS algorithm the prior images have to be decomposed into areas providing reliable infor-mation and into regions that are unreliable due to motion or change in structure.” at section 2.2, line 1).
Vaegler et al. does not explicitly disclose obtaining second scanning data of the subject and determining motion characteristics of the subject based on the first scanning data and the second scanning data.
Lauzier et al. teaches a method in the same field of endeavor of PICCS reconstruction, comprising
obtaining second scanning data of the subject (as seen in Figure 1, Phase 2 is a second scanning data set of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the motion estimation of Vaegler et al. on individually gated subsets as taught by Lauzier et al. to allow lessen motion artifacts due to cardiac motion (see Lauzier et al. at section 1, paragraph 1).

Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vaegler et al. and Flohr et al. (“Heart Rate Adaptive Optimization of Spatial and Temporal Resolution for Electrocardiogram-Gated Multislice Spiral CT of the Heart”).
Regarding claim 19, Vaegler et al. discloses a method as described in claim 13 above.
Vaegler et al. does not explicitly disclose that the at least one prior image of the subject includes a first prior image of a first temporal resolution and a second prior image of a second temporal resolution, and the first temporal resolution is different from the second temporal resolution.
Flohr et al. teaches a method in the same field of endeavor of CT reconstruction, wherein the at least one prior image of the subject includes a first prior image of a first temporal resolution and a second prior image of a second temporal resolution, and the first temporal resolution is different from the second temporal resolution (“Figure 10 shows three curved MPRs along the left anterior descending artery (LAD) and right coronary artery (RCA) for a patient with a heart rate of about 68 beats/min, dropping down to 62 beats/min at the end of the scan approaching the apex of the heart” at page 920, “Patient Studies”, line 1; “for the MPR in the middle diastolic images with two segment reconstruction (fixed N = 2, temporal resolution approximately 130–200 ms; see Fig. 5)” at page 920, “Patient Studies”, line 10; as demonstrated in Figure 5, the temporal resolution changes with patient heart rate, so an image with a heart rate of 68 beats/min would therefore have a different temporal resolution than an image with a heart rate of 62 beats/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an adaptive temporal resolution as taught by Flohr et al. to reconstruct the prior images of Vaegler et al. to ensure that the image data is adequately reconstructed for analysis (see Flohr et al. at Discussion).
Regarding claim 12, Vaegler et al. discloses a system as described in claim 1 above.
Vaegler et al. does not explicitly disclose that the at least one prior image of the subject includes a first prior image of a first temporal resolution and a second prior image of a second temporal resolution, and the first temporal resolution is different from the second temporal resolution.
Flohr et al. teaches a system in the same field of endeavor of CT reconstruction, wherein the at least one prior image of the subject includes a first prior image of a first temporal resolution and a second prior image of a second temporal resolution, and the first temporal resolution is different from the second temporal resolution (“Figure 10 shows three curved MPRs along the left anterior descending artery (LAD) and right coronary artery (RCA) for a patient with a heart rate of about 68 beats/min, dropping down to 62 beats/min at the end of the scan approaching the apex of the heart” at page 920, “Patient Studies”, line 1; “for the MPR in the middle diastolic images with two segment reconstruction (fixed N = 2, temporal resolution approximately 130–200 ms; see Fig. 5)” at page 920, “Patient Studies”, line 10; as demonstrated in Figure 5, the temporal resolution changes with patient heart rate, so an image with a heart rate of 68 beats/min would therefore have a different temporal resolution than an image with a heart rate of 62 beats/min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an adaptive temporal resolution as taught by Flohr et al. to reconstruct the prior images of Vaegler et al. to ensure that the image data is adequately reconstructed for analysis (see Flohr et al. at Discussion).

Allowable Subject Matter

Claims 4-6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while Vaegler et al. discloses obtaining a primary mask matrix, wherein the primary mask matrix includes a plurality of mask elements, and each of the plurality of mask elements corresponds to at least one pixel or voxel of the primary image; updating the primary mask matrix by a process including: assigning first values to mask elements of the primary mask matrix that correspond to the at least one first region of the primary image; assigning second values to mask elements of the primary mask matrix that correspond to a remaining portion of the at least one second region other than the at least one transition region of the primary image; and designating the updated primary mask matrix as the mask matrix, Vaegler et al. does not disclose at least one transition region and assigning third values to mask elements of the primary mask matrix that correspond to the at least one transition region of the primary image.  Vaegler et al. is concerned with stationary regions and motion regions and does not designate an intermediate region, as any region with motion is set to zero.  Therefore, it would not be obvious to modify the matrix to consider a region of minor motion as required by claims 4 and 16.


  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662